Citation Nr: 1647509	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-00 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the character of the service member's service is a bar to VA benefits.  

2.  Entitlement to dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death.
 
3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to November 1973.  The appellant is the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 character of discharge administrative decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), and October 2011 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs, (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the delay entailed by a remand is regrettable, Board readjudication of the appellant's claims is premature.  Undertaking additional development prior to this readjudication is the only way to ensure that she is afforded every possible consideration.  She must be afforded such consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(2015).  VA indeed has a duty to assist her in substantiating her claim.  VA has a duty to assist her in gathering evidence that may show she is entitled to the benefits sought, in other words.   

VA medical records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  

In a letter from the Durham VAMC, dated December 2015, it was noted that the   request for records had been received, and that additional time was needed to complete the processing of the request, with a note that all or a portion of the records had been retired to the VA Federal Records Center.  

In a January 2016 report of general information, the RO noted that upon speaking with a representative from the Salisbury VAMC, the request for medical records was closed, because there were no records for the Veteran for the period 1966 to 1973.  In a March 2016 report of general information, the RO noted that upon request for medical records from the Durham VAMC, no records for the Veteran were found.

At the August 2016 Board hearing, the appellant spouse testified that she visited the Veteran at the Salisbury VAMC, and Durham VAMC.  She indicated the Veteran received psychiatric care at the VAMCs.  
 
The Board notes there is a record in the claims file from the Salisbury VAMC from March 1969 that notes the Veteran had convulsive disorder associated with alcoholism and withdrawl syndrome, non-psychotic.   No additional records have been associated with the claims file.   
In an August 1972 social service report, it was noted the Veteran had received psychiatric care at the Durham VAMC in 1972.  The Durham VAMC treatment records have not been associated with the claims file.   

The Board finds that the RO did not exhaust efforts to obtain the Durham VAMC and Salisbury VAMC records, properly document that the records are unavailable if so, or if appropriate notify the appellant of the unavailability of the records.  On remand, the RO and/or AMC should clarify in the record if there were any additional records made available following a request made to the VA Federal Records Center.  If no additional records are available from the Salisbury VAMC, Durham, VAMC, and VA Federal Records Center, the RO and/or AMC are asked to make a formal finding of unavailability of the records, and notify the appellant.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all federal treatment records, including those from the Salisbury VAMC, Durham VAMC, and VA Federal Records Center.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
2. Readjudicate the claim.  If the claim is not granted in full, the appellant must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

